DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Prior Art
The prior art of Goto et al. (US 2020/0025831 A1) discloses method of inspecting power storage device having the steps of keeping the imaginary resistance value less than the parasitic resistance value of the circuit, the imaginary resistance being a negative value obtained by converting an amount of increase of the current values of the circuit when the voltage of the external power supply is increased.
Allowable Subject Matter
Claims 1-6 are allowed.
 The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a test method for determining a condition of an electrical storage device under test based on a circuit current flowing through a circuit composed of the electrical storage device and power supply having the steps of setting an effective resistance value, which is a sum of the parasitic resistance value of the circuit and the imaginary resistance value, to 0.1 n or below; setting a decrease in the voltage of the power supply in transition from the first energization process to the second energization process such that the effective resistance value in the second energization process is an intermediate value between .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

February 4, 2022